Citation Nr: 1243930	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  05-28 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic sinusitis. 

3.  Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel

INTRODUCTION

The Veteran had active service from July 2001 to February 2004.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran's claim has previous come before the Board in both April 2009 and March 2012.  On both occasions the Board remanded the claim for further development.  The requested development has now been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran does not have a chronic gynecological disorder due to disease process that was acquired during service; nor is any due to an undiagnosed illness incurred in service.

2.  The Veteran does not have chronic sinusitis.

3.  The Veteran's does not have a left eye disorder which began in service or has been shown to be causally or etiologically related to service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a gynecological disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

2.  The criteria for service connection for chronic sinusitis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

3.  The criteria for service connection for a left eye disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed entitlement to service connection for a left knee disorder.  In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The Veteran first claimed entitlement to service connection for the conditions currently at issue in October 2004.  In a March 2005 rating decision the RO denied entitlement to service connection for those conditions.  The Veteran submitted a Notice of Disagreement (NOD) in July 2005.  The RO issued a Statement of the Case (SOC) in August 2005 and the Veteran filed a Substantive Appeal (VA Form 9) in September 2005.  The Veteran's claim first came before the Board in April 2009, on which occasion it was remanded for further development.  The claim was again remanded in March 2012.  The development requested in those remands has now been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board. 

Gynecological Disorder

The Veteran has asserted that she has a gynecological disorder that warrants service connection.  Her representative has asserted that the symptomatology displayed may be the result of an undiagnosed illness.  

In addition to the service connection criteria noted above, the Board also notes that under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period of Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669-75-672 (December 18, 2006).  

A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medical unexplained chronic multisymptom illness); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).  

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

Disability that has existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms' neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b). 

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of it credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The relevant evidence of record on that issue includes service treatment records, VA treatment records, VA examination reports and written statements from the Veteran.  

Service treatment records from November 2002 indicate that the Veteran was diagnosed with a right ovarian cyst.  The patient was told to follow-up if she continued to have abdominal pain.  She denied any dysuria, frequent urination, abnormal discharge, vaginal bleeding, pain with physical activity or pain with intercourse.  She did report having an irregular period, but stated that this was normal.  

In her October 2004 claim the Veteran stated that she has an ongoing irregular menstrual cycle condition that began in May 2003 during her period of active duty service.  

VA treatment records from November 2004 indicate that the Veteran reported having had abnormal menses since February 2004.  Records from January 2005 also indicate that the Veteran complained of dysfunctional uterine bleeding.  At that time the Veteran reported that her irregular menses started in December 2002 and that she was found to have a cyst on her right ovary and placed on oral contraceptives that did not regulate her menses.  Pelvic and transvaginal ultrasound were unremarkable.  The evaluating provider's impression was dysfunctional uterine bleeding and a right ovarian mass.  

In her September 2005 Substantive Appeal (VA Form 9) the Veteran stated that since being deployed to Iraq her menstrual period lasts from three weeks to one month, with a reprieve of approximately a week and a half.  She reported that she never had any pain before this problem started and that now she has lots of pain and cramping during menstruation.  

The Veteran was afforded a VA examination in support of her claim in October 2005.  During that examination the Veteran stated that her periods now last for more than three weeks every time with lots of pain and cramping, but that prior to her deployment to Iraq they only lasted five to seven days and did not cause pain.  The examiner diagnosed the Veteran with dysfunctional uterine bleedings and a right ovarian cyst, noting that the previous trial of oral contraceptives was not adequate.  Ultrasound imagery revealed a small fibroid of 1.7 centimeters and small follicles within both ovaries.  

VA treatment records from May 2007 indicate that the Veteran reported menses occurring ever two to three weeks, lasting anywhere from ten to fourteen days.  The Veteran stated that prior to and during her menses she experiences significant right lower quadrant cramping and a fullness sensation.  The Veteran stated that oral contraceptives had not resulted in any significant change in symptoms.  The evaluating physician noted that pelvic examination had shown normal ovaries bilaterally.  The evaluating provider assessed metrorrhagia and dysmenorrheal, noting that the Veteran's anovulatory bleeding was likely related to the Veteran underweight status.  

In a March 2009 statement the Veteran's representative asserted that the Veteran's gynecological problems were potentially related to an undiagnosed illness, and that therefore the provisions of 38 C.F.R. § 3.317 were implicated.  

In April 2010 the Veteran was afforded an additional VA examination in support of her claim.  During the examination the Veteran reported that she had right-sided pelvic pain in December 2001 and was afforded a pelvic ultrasound that revealed a 2 centimeter by 1.5 centimeter cyst on her right ovary.  The Veteran stated that in May 2002 more ovarian cysts were found.  After a thorough discussion on the evidence of record the examiner noted that the Veteran's periods had been regular since her discharge from the Army.  The examiner diagnosed the Veteran with follicular cysts of the ovaries, a subserosal uterine fibroid and menometrorrhagia, noting that each of those conditions was resolved and without residual.  The examiner stated that these conditions were not related to service and that follicular cysts of the ovary are a normal finding in young women.  The examiner found that the pain reported by the Veteran was out of proportion with the physical findings and imaging findings and that, therefore, it was not related to the Veteran's period of service.  The examiner also found that the Veteran's menstrual irregularities were not diagnosed definitively, were based on subjective reports and did not result in anemia.  The examiner concluded that this was not caused by or the result of military service.  The examiner concluded by noting that the uterine fibroid was asymptomatic, was less than three quarters of an inch in size and was not found on clinical examination.  

The Veteran is shown to have the appropriate Persian Gulf service for the provisions of 38 C.F.R. § 3.317 to be considered.  In this regard, the Veteran's service personnel records show that she served in Iraq during the applicable period.  

Nevertheless, although signs and symptoms of an undiagnosed illness include those associated with menstrual disorders under 38 C.F.R. § 3.317(b), in the present case, the Veteran's menstrual problems are shown to be unrelated to an undiagnosed illness.  Rather, the Veteran has been diagnosed with follicular cysts, subserosal uterine fibroids and menometrorrhagia.  These disorders, by virtue of their diagnoses, fall outside the purview of 38 C.F.R. § 3.317, which pertains to undiagnosed illnesses. 

Moreover, with regard to direct service connection, the Board notes that the Veteran's claim fails with regard to the requirement for a current disability.  In this regard, the Board notes that there is no evidence that the Veteran currently has a gynecological disorder.  In this regard, the Board notes that the most recent VA examination from April 2010 notes that the diagnosed conditions were all without residual.  

The Board has considered the Veteran's assertions and acknowledges that she is competent to testify as to symptoms which are non-medical in nature or which come to her through her senses, such as the occurrence of an event or injury in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, it has been noted that individuals without training are not competent to provide evidence as to more complex medical questions.  Id.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the existence of a specific disorder such as follicular cysts, subserosal uterine fibroids or menometrorrhagia.  Even according the Veteran's assertions some probative value, they are outweighed by the objective medical evidence indicating that she does not currently have a gynecological disorder.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of the disability claimed and a relationship between that disabilities and the Veteran's period of service.  The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  The most persuasive and probative evidence of record fails to demonstrate that the Veteran actually has a gynecological disorder.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for a gynecological disorder.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.

Chronic Sinusitis

The Veteran has also asserted that she has chronic sinusitis that warrants service connection.  The relevant evidence of record on that issue includes service treatment records, VA treatment records, VA examination reports and both written and oral statements from the Veteran.  

Service treatment records from March 2002 indicate that the Veteran reported having ear pain and a sore throat.  The evaluating provider's assessment was otalgia.  In her October 2004 claim the Veteran stated that she has chronic sinusitis which began in March 2003.  

The Veteran was afforded a VA examination in support of her claim in October 2005.  During that examination the Veteran reported that she began to experience sinus congestion in 2003 while in Iraq.  She stated that she has wheezing when running or when she has a cold and has allergic attacks on a weekly basis, which consist of sneezing, a runny nose and itchy eyes.  She reported that these symptoms first began in Iraq and that her nose feels congested.  She reported that over-the-counter medications are helpful.  The Veteran stated that she smokes approximately half a pack of cigarettes per day and gets a sinus infection once a year which must be treated with antibiotics.  She reported that she was currently having a sinus infection and that she was feeling pressure across the front of her face and forehead.  On physical examination the examiner found tenderness to palpation over the bilateral maxillary sinuses.  Computed tomography of the sinuses showed no fluid levels or mucosal thickening.  The examiner did not diagnose the Veteran with chronic sinusitis, finding only allergic rhinitis.  

VA treatment records from November 2005 indicate that the Veteran presented with sinus congestion and frequent sinus headaches.  A CT scan revealed unremarkable paranasal sinuses.  

The Veteran was afforded an additional VA examination in support of her claim in March 2010.  During that examination the Veteran reported that she was engulfed in a sandstorm in July 2002 and that she began developing headaches with sinus pain and sneezing thereafter.  She reported having had her nose flushed with saline and being given a shot of Bendryl.  She stated that she subsequently developed headaches, which occurred approximately three times a week, with sinus pain in the face and forehead areas.  She also reported nosebleed approximately once a week.  She denied having ever been given antibiotics.  She reported that over-the-counter medications provide very little help.  She also reported being a smoke, smoking approximately a half a pack to a whole pack per day.  She described the pressure in her sinuses as constant, with a pain scale of 4 out of 10.  Physical examination revealed an exaggerated pain response to very gentle palpation of the maxillary and frontal sinuses bilaterally.  The examiner stated that this did not correlate with the physical or x-ray findings and that the Veteran's response to superficial palpation was disproportional.  There was no purulent discharge or crusting in the nares.  Radiographic imagery of the paranasal sinuses was negative.  The examiner diagnosed the Veteran with allergic rhinitis.  The examiner stated that the Veteran did not have chronic sinusitis traceable to service, noting that chronic sinusitis was not confirmed by the Veteran's history or diagnosed by imaging studies.  The examiner stated that sinusitis is an inflammatory process in one or more of the paranasal sinuses, associated with obstruction of the sinus ostea.  He went on to note that sinusitis is usually caused by viral or bacterial infections and is commonly over-diagnosed and often confused with other conditions.  He stated that the temporal relationship of the Veteran's history of being engulfed in a sandstorm and her symptoms provide a possible etiology of a subsequent allergic condition consistent with allergic rhinitis, but that the Veteran's overreaction to gentle palpation would be, in his opinion, indicative of the positive signs of Waddell that suggest the possibility of a non-organic pathology.  He concluded that it was not at least as likely as not that chronic sinusitis is traceable to service.  

After a thorough review of the entirety of the evidence of record the Board finds that there is a preponderance of evidence against the Veteran's claim of entitlement to service connection for chronic sinusitis.  As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

The Veteran's claim fails with respect to the first element, the requirement for a current disability.  In this regard, the Board notes that there is no evidence that the Veteran has chronic sinusitis other than her own lay statements, which are outweighed by the post-service medical records, including the October 2005 and March VA examination reports, which indicate that the Veteran does not have chronic sinusitis.  

The Board has considered the Veteran's assertions and acknowledges that she is competent to testify as to symptoms which are non-medical in nature or which come to her through her senses, such as the occurrence of an event or injury in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, it has been noted that individuals without training are not competent to provide evidence as to more complex medical questions.  Id.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the existence of a specific disorder such as sinusitis.  Even according the Veteran's assertions some probative value, they are outweighed by the objective medical evidence indicating that she does not have chronic sinusitis.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of the disability claimed and a relationship between that disabilities and the Veteran's period of service.  The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  The most persuasive and probative evidence of record fails to demonstrate that the Veteran actually has chronic sinusitis.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for chronic sinusitis.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.

Left Eye Disorder

Finally, the Board notes that the Veteran has claimed entitlement to service connection for a left eye disorder.  The relevant evidence of record on that issue includes service treatment records, VA treatment records, VA examination reports and both written and oral statements from the Veteran.  

Service treatment records from August 2002 indicate that the Veteran reported having had an irritated left eye, after injuring it 8 days earlier.  She was provided eye drops, but stated that there had been no improvement.  She stated that her vision was blurry, with occasional diplopia.  The evaluating provider indicated that the Veteran appeared comfortable and that there did not appear to be any foreign body in the eye.  Erythema was noted in the outside corner of the left eye.  Service treatment records from September 2003 revealed complaints of decreased vision and findings of latent hyperopia and a small hordeolum.  

In her October 2004 claim the Veteran reported that she sustained a left eye injury in July 2002 and that she has a scar from that injury.  In her July 2005 Notice of Disagreement (NOD) the Veteran reported that her left eye is always irritated and that most of the time she has blurred vision in that eye.  She stated that over-the-counter eye drops do not help.  In her September 2005 Substantive Appeal (VA Form 9) the Veteran reported having itching and sharp pain in her left eye.  

In October 2005 the Veteran was afforded a VA examination in support of her claim.  During that examination she complained of blurry vision and irritation in her left eye.  The examiner noted that the Veteran's report of injury in 2002 following a sandstorm sounds like she sustained a corneal abrasion.  The examiner noted that this was treated with eye drops, including antibiotics, but the Veteran stated that her vision never returned to normal.  The Veteran also complained of intermittent burning and a foreign body sensation in that eye.  She reported that she treats the condition with artificial tears and cold compresses, with some relief.  Physical examination revealed that visual acuity without correction at distance was 20/30 in the right eye and 20/25 in the left eye.  Visual acuity without correction at near was Yager 1 in both eyes.  The Veteran's best corrected visual acuity was 20/20 in both eyes for distance and Yager 1 for near.  Pupillary, ocular motility and confrontational visual field examination were all within normal limits.  Intraocular pressure was 11 millimeters of mercury in the right eye and 9 millimeters of mercury in the left eye.  Slit-lamp examination revealed small pingueculae in both eyes and mild inferior epithelial irregularity in the cornea of the left eye.  Dilated fundus examination revealed a cup-to-disk ratio of 0.1 in both eyes and tortuous vasculature with mild arteriovenous nicking.  The examiner diagnosed the Veteran with refractive error, dry eyes and tortuous vasculature with arteriovenous nicking.  

In July 2006 the Veteran testified at a hearing before a Decision Review Officer.  During that hearing the Veteran reported that her eye problems began during field exercises in Colorado.  She reported having her eyes flushed and then having gauze applied.  She stated that she was given a paper from the treating physician which stated that she had a blister in her eye caused by sand.  She indicated that a similar situation occurred while she was stationed in Iraq.  She stated that her vision in her left eye is blurry and that the eye itches and burns.  

In March 2010 the Veteran was afforded a fee-based VA examination.  During that examination the Veteran complained of left eye burning, and of having blurring and a foreign body sensation in that eye periodically.  She reported using over-the-counter medications three to four times a day.  The examiner noted that the Veteran's visual function did not appear to be limited, but observed that the Veteran complained of glare from headlights and difficulty reading road signs at far distances.  Physical examination revealed that the Veteran's vision at distance was 20/25 in both eyes, correctable to 20/20.  Near vision was 20/20 without correction.  The Veteran's lids had a normal contour.  There was some inspissation of the meibomian glands bilaterally and a small area of pigmentation along the midline of the right lower eyelid.  The conjunctiva was clear except for a subtle pinguecula present in the lateral aspect of the left eye.  The cornea, iris and anterior chamber were all within normal limits and the lens of both eyes were clear.  Dilated fundus examination revealed a normal optic nerve and the macula, vasculature and retinal periphery were all normal.  The examiner noted that the Veteran does suffer from a very mild bit of myopia, as well as some astigmatism.  Some signs of chronic blepharitis were also noted, which the examiner state could be caused the Veteran's symptoms of burning and foreign body sensation.  The examiner concluded by stating that he did not believe any of those problems were the result of the Veteran's in-service injury to her eye.  

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for a left eye disorder is not warranted.  As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  The Veteran's claim of entitlement to service connection for a left eye disorder fails with respect to the third element, the requirement for evidence of a nexus between a current disability and an in-service incurrence or injury.  

As a preliminary matter, the Board notes that for purposes of entitlement to VA benefits, the law provides that refractive errors of the eye are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased during service, as this is not a disease or injury within the meaning of applicable legislation pertaining to service connection.  See VAOPGCPREC 82-90 (July 18, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Myopia and presbyopia are refractive disorders.  See Dorland's Illustrated Medical Dictionary (31st Ed. 2007) at 1243, 1534.  

For the remaining diagnosed eye disorders the Board notes that the only medical evidence regarding etiology is the report from the March 2010 VA examination.  That examiner has indicated that the Veteran's conditions are not related to her period of service.  

The Board has considered the Veteran's assertions and acknowledges that she is competent to testify as to symptoms which are non-medical in nature or which come to him through her senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, individuals without training are not competent to provide evidence as to more complex medical questions.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as a relationship between her period of service and any current left eye disorder.  Even according the Veteran's vague assertions some probative value, they are outweighed by the objective medical evidence indicating that she does not have any left eye disorder related to her period of active service.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of the claimed disability and a relationship between that disability and her period of service.  The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  The most persuasive and probative evidence of record fails to demonstrate that the Veteran has a left eye disorder that is related to her period of active service.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for a left eye disorder.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.

Duty to Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in November 2004, January 2005, March 2006 and March 2012.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of her appeal.  

The Veteran has been afforded VA examinations on the issues under review during the course of her appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded her current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  


ORDER

Entitlement to service connection for a gynecological disorder is denied.

Entitlement to service connection for chronic sinusitis is denied.

Entitlement to service connection for a left eye disorder is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


